DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-3, 7-11 are currently pending.  In response to the Office Action mailed 2/04/2021 applicant amended claim 1 and 7 and canceled claims 4-6. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 3/19/2021, with respect to claim 1 have been fully considered and are persuasive.  Claim 1 was amended to include all of the limitations of canceled claim 4-6, previously indicated as containing allowable subject matter.
Allowable Subject Matter
Claims 1-3 and 7-11 are allowed.
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the first insulator main section includes a groove that extends along a circumferential direction of an outer edge of the first insulator main section and the groove is communicated with the opening hole at a portion thereof.”
Claims 2-3 and 7-11 are also allowable subject matter due to dependency to claim 1.
US 20160116772 A1 to Cha et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  Specifically, Cha discloses various limitations of base claim 1: a substrate 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859.  The examiner can normally be reached on M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDMOND C LAU/Primary Examiner, Art Unit 2871